      Case: 1:19-cv-02747-PAB Doc #: 13 Filed: 04/23/20 1 of 2. PageID #: 71




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 KATHLEEN MATSON, on behalf of herself )
 and others similarly situated,        )                CASE NO. 1:19-cv-02747
                                       )
               Plaintiff,              )                JUDGE PAMELA A. BARKER
                                       )
        v.                             )                ORDER APPROVING SETTLEMENT AND
                                       )                DIMISSING CASE WITH PREJUDICE
 CHARLES RIVER LABORATORIES, INC. )
                                       )
               Defendant.              )


       This matter is before the Court on the parties’ Joint Motion for Approval of Settlement and

Stipulation of Dismissal with Prejudice (“Joint Motion”). Having reviewed the Joint Motion, the

Settlement, and the pleadings and papers on file in this Action, and for good cause established

therein, the Court enters this Stipulated Order and Final Judgment approving the Settlement as

follows:

       1.      The Complaint asserts wage-and-hour claims under the pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq., on behalf of Plaintiff.

       2.      The Court finds that the Settlement resolves a bona fide dispute between the parties,

and that the proposed Settlement is fair and reasonable and satisfies the standard for approval under

29 U.S.C. §216(b).

       3.      The Court approves the Settlement in its entirety, and orders that it be implemented

according to its terms and conditions. Pursuant to the terms of the Settlement Agreement,

Plaintiff’s claims have been resolved, and Plaintiff’s Complaint is therefore dismissed with

prejudice.
      Case: 1:19-cv-02747-PAB Doc #: 13 Filed: 04/23/20 2 of 2. PageID #: 72




       4.      The Court finds there is no just reason for delay, hereby enters final judgment, and

directs the Clerk of the Court to enter this Stipulated Order and Final Judgment immediately.

       5.      The Court retains jurisdiction over the Action to enforce the terms of the

Settlement, if necessary.

IT IS SO ORDERED.



           4/23/2020
 Date: ______________________                    ___________________________________
                                                 PAMELA A. BARKER
                                                 U.S. DISTRICT JUDGE




                                                2
